Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 2-12 and 14-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments starting on Page 8 of the response filed on 11 February 2022 reviewed carefully and the amendments of the claims 1-20 dated on 11 February 2022 in alignment with the previously allowed claims 7-8, 10-11 and 14-15 would overcome the claim objections, claim rejections based on 35 USC §112 and 35 USC §103. The prior arts taken either singularly or in combination fails to anticipate the limitations of the independent claims 8, 10 and 15 in such a manner that the rejections under 35 U.S.C. 102 or 103 would be proper.

Regarding claim 8, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being: 
“a method for fabricating a high temperature electromagnetic device, in which, heat treating the glass coating precursor material comprises: conducting a firing phase at a first peak temperature; after conducting the firing phase, conducting a nucleation phase at a second peak temperature less than the first peak temperature; and after conducting the nucleation phase, conducting a crystal growth phase at a third peak temperature greater than the second peak temperature and less than the first peak temperature.”. 
Regarding claim 10, “selecting the first plurality of glass particles to have a first average particle size; and selecting the second plurality of glass particles to have a second average particle size different than the first average particle size;” 
Regarding claim 15, “after performing the densification heat treatment process, placing a coiled length of the wire in a vessel; and after placing the coiled length of the wire in the vessel, at least partially filling an interior of the vessel with an inorganic cement having a third CTE less than the first CTE and less than the second CTE.”

Prior art of record Piascik (US 20120023870, US 20120225784) teaches a method of coating a conductive wire for a high temperature electromagnetic device. However, Piascik does not teach conducting a firing phase or conducting a nucleation phase or conducting a crystal growth phase or selecting a first plurality of glass particles having a first average particle size or selecting a second plurality of particles having average particle size different than first average size or performing a filling process with an inorganic cement. Prior art of record Fukushima (US 20030201428) failed to teach a high temperature electromagnetic device or conducting a firing phase, nucleation phase or crystal growth phase or filling interior of the vessel with an inorganic cement after placing the coil in the vessel. Prior art of record Ostrander (US 3389458) is silent on a high temperature electromagnetic device or filling a vessel with an inorganic cement.  Therefore, claims 8, 10 and 15 are allowed and claims 2-7 and 11-12 are allowed as they inherit all the limitations of claim 10, claim 9 is allowed as it inherits the limitations of claim 8, and claims 14 and 16-17 are allowed as they inherit all the limitations of claim 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729